PER CURIAM
*745In this dependency case, mother appeals a juvenile court order that suspended mother's visitation with her daughter pending further court review. After mother filed her appeal of that order, the juvenile court held a review hearing at which, among other things, the court denied mother's request to restart visitation with her daughter. In light of the subsequent review judgment, which mother has appealed, a decision on appeal on the suspension order, which was effective only pending further court review, can have no practical effect on mother's rights. Hence, we dismiss mother's appeal of the suspension order on the ground that it is moot. Dept. of Human Services v. G. D. W ., 353 Or. 25, 32, 292 P.3d 548 (2012).
Appeal dismissed as moot.